Citation Nr: 1717073	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-23 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for left ear chronic otitis media with perforated eardrum and left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from January 2004 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran and his spouse testified before the undersigned at a September 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In January 2015, the Board remanded this case for further evidentiary development.  

The issue of entitlement to service connection for right ear hearing loss has been raised by the record in the Veteran's September 2013 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Audiological evaluations performed during the appeal period reveal no worse than Level III hearing impairment in the Veteran's left ear.

2.  From July 5, 2010 through February 24, 2011, the Veteran's left ear disability was manifested by cholesteatoma with aural polyp.  Beginning February 25, 2011, there is no competent evidence of active suppuration or aural polyps.




CONCLUSIONS OF LAW

1.  From July 5, 2010 through February 24, 2011, the criteria for a 10 percent rating, but no higher, for left ear chronic otitis media with perforated eardrum and left ear hearing loss are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.87, Diagnostic Code 6200, 6201 (2016).

2.  From February 25, 2011, the criteria for a compensable rating for left ear chronic otitis media with perforated eardrum and left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.87, Diagnostic Code 6200, 6201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The appeal period before the Board is from November 2, 2010, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

Analysis

In November 2010, the Veteran filed a claim for a compensable rating for left ear chronic otitis media with perforated eardrum and left ear hearing loss.  In the May 2011 rating decision currently on appeal, the RO continued the Veteran's noncompensable rating for left ear chronic otitis media with perforated eardrum and left ear hearing loss.  The Veteran asserts that a higher disability rating is warranted based on his current symptomatology.  He testified that his condition has worsened since undergoing surgery in the left ear in 2010.  See Hearing Transcript (Tr.) at 5.  In the morning, for 1-2 minutes, he feels ear pressure and is unable to hear anything.  See id. at 3.  He also reported daily ringing in his ears, and using ear plugs when in contact with water or when cutting his hair.  See id. at 4, 9.  He asserts that his left ear disability warrants a rating of 40 percent.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); August 2012 VA Form 9. 

The Veteran's left ear chronic otitis media with perforated eardrum and left ear hearing loss is currently rated as noncompensable under Diagnostic Code 6201, chronic nonsuppurative otitis media with effusion (serous otitis media).  See 38 C.F.R. § 4.87.  Diagnostic Code 6201 indicates that chronic nonsuppurative otitis media with effusion (serous otitis media) will be rated based on hearing impairment.  Id.  The Rating Schedule does not provide for an independent evaluation under this Diagnostic Code.  Hearing impairment will be discussed below.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The rating schedule provides a table to determine the Roman numeral designation for hearing impairment based upon a combination of the percent of speech discrimination and the puretone threshold average.  See 38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. § 4.85.

If impaired hearing is only service-connected in one ear, as in this case, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383 of this chapter.  See 38 C.F.R. § 4.85(f).

A July 5, 2010 VA treatment record shows that the Veteran complained of left ear bleeding and clear drainage for the past several days.  However, he denied dizziness, vertigo, tinnitus, and pain or swelling in his ear.  He was assessed with acute left tympanic membrane serous drainage due to serous otitis media due to mild acute allergic rhinitis.  An August 2010 VA treatment record shows mild to moderately severe, at least partially, conductive hearing loss.  The audiologist noted that conductive thresholds were confirmed from 250-500 hertz (Hz), but the audiologist could not plateau masking thresholds from 1000-4000 Hz.  It was also noted that word recognition ability was normal bilaterally.  The August 2010 VA treatment record is inadequate for rating purposes, as it does not contain speech recognition scores or puretone thresholds.  See 38 C.F.R. § 4.85(a).

On October 6, 2010, the Veteran underwent tympanomastoidectomy and a polyp adjacent to annulus was removed.  An October 15, 2010 post-operative VA treatment record indicates that the tragus area appeared to be healing very well with slight edema.  An October 21, 2010 VA treatment record shows that the tympanic membrane appeared intact with no evidence of residual visual perforation.  He was diagnosed with status post left perichondrial tympanoplasty with intraoperative cholesteatoma observed.  

A February 25, 2011 VA treatment record shows that the Veteran had good improvement in his hearing and he did not have any symptoms related to his small residual perforation.  Further, he reported that his hearing was equal to his right ear and he did not have vertigo or tinnitus.  On examination, no effusion was present and there was a healthy appearing mucosa.  In May 2012, the Veteran was afforded a VA examination.  The examiner noted his treatment plan did not include taking continuous medication for his left ear condition.  Further, he did not have aural polyps, active suppuration, effusion, or serous discharge.  His external ear, ear canal, tympanic membrane, and gait were normal.  The Veteran was also afforded a July 2012 VA examination.  The examination report revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
25
25
25
30
45

The pure tone threshold average was 31.25 in the left ear.  He had a Maryland CNC speech recognition ability of 92 percent in the left ear.  These findings correspond to Level I left ear hearing impairment.  The examiner opined that his hearing loss does not impact ordinary conditions of daily life, including ability to work.  Further, the Veteran did not report recurrent tinnitus.

In July 2015, the Veteran was afforded a VA examination.  The examiner noted 2006 diagnoses of chronic suppurative otitis media and cholesteatoma.  However, on examination, he did not have aural polyps, effusion, or facial nerve paralysis.  Although, he had serous discharge, he did not have active suppuration.  Further, the examiner noted that his treatment plan does not include taking continuous medication.  The examiner indicated that the residuals of his October 2010 surgery included scarring of the left tympanic membrane, tinnitus, and hearing loss.  However, on examination, his external ear, ear canal, and gait were normal.  Further, there was no evidence of labyrinthitis, facial nerve paralysis, or bone loss of the skull.  

The Veteran was afforded a VA examination in September 2015.  The examination report revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
10
-10
5
15
LEFT
25
40
25
35
65

The pure tone threshold average was 41.25 in the left ear.  He had a Maryland CNC speech recognition ability of 76 percent in the left ear.  These findings correspond to Level III left ear hearing impairment.  The Veteran reported recurrent tinnitus.  

In July 2016, the Veteran was afforded a VA examination.  The examination report revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
-5
5
25
LEFT
15
25
25
25
45

The pure tone threshold average was 30 in the left ear.  He had a Maryland CNC speech recognition ability of 96 percent in the left ear.  These findings correspond to Level I left ear hearing impairment.  The examiner noted that he did not have a peripheral vestibular condition.  Further, there were no signs or symptoms attributable to chronic ear infection, inflammation, or cholesteatoma.

Accordingly, the Veteran's left ear hearing loss has demonstrated no worse than Level III impairment during the appeal period.  A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is also not demonstrated, as puretone thresholds were not 55 dB or more at 1000, 2000, 3000 and 4000 Hz; or 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz during any of the VA examinations documented above.  Applying Level III hearing impairment in the left ear with Level I hearing impairment in the right ear warrants a noncompensable rating.  The Veteran's hearing acuity would need to be substantially more diminished (Level X) in order to warrant a compensable rating under the applicable regulation.  See 38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100).  Moreover, as the Veteran does not have compensable hearing loss in his service-connected left ear, the provisions of 38 C.F.R. § 3.383(a)(3) are not applicable.  Regarding tinnitus documented above, the Veteran is currently in receipt of a separate 10 percent rating for this condition.

The preponderance of the evidence is against the assignment of a compensable rating for left ear hearing loss during the appeal period.  The Board acknowledges the lay statements submitted by the Veteran and his spouse, which describe muffled hearing with popping noises, and difficulty hearing in public places and at home.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran and his spouse are competent to report that he has difficulty hearing.  However, they are not competent to establish the level of his hearing disability, as this requires specific audiometric data.  The assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  As such, a compensable rating for left ear hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board has considered whether a higher rating for the Veteran's left ear disability is warranted under another Diagnostic Code separate from hearing loss.  

Diagnostic Code 6211 provides a noncompensable rating for perforation of the tympanic membrane.  38 C.F.R. § 4.87.  Therefore, a higher rating for the Veteran's left ear disability cannot be granted under this code.  Diagnostic Code 6200 provides a 10 percent disability rating for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration, or with aural polyps.  Id.  No other diagnostic codes pertaining to ear disease may be employed in this case, as he has not been diagnosed with anything other than hearing loss, otitis media and a perforated tympanic membrane.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (when a condition is specifically listed in the rating schedule, it may not be rated by analogy and should be rated under the diagnostic code that specifically pertains to it).

Resolving reasonable doubt in the Veteran's favor, a 10 percent rating is warranted from July 5, 2010 through February 24, 2011, under Diagnostic Code 6200 for the Veteran's left ear disability.  38 C.F.R. § 3.400(o)(2).  A July 5, 2010 VA treatment record shows that the Veteran complained of left ear bleeding and clear drainage for the past several days.  He was assessed with acute left tympanic membrane serous drainage due to serous otitis media due to mild acute allergic rhinitis.  In October 2010, the Veteran underwent tympanomastoidectomy and a polyp adjacent to annulus was removed.  An October 2010 post-operative VA treatment record shows a diagnosis of status post left perichondrial tympanoplasty with intraoperative cholesteatoma observed.  Because during the relevant period, the Veteran's left ear disability was manifested by cholesteatoma and polyp, a 10 percent rating under Diagnostic Code 6200 is warranted.

As of February 25, 2011, a compensable rating under Diagnostic Code 6200 is not warranted.  A February 25, 2011 VA treatment record shows that he had good improvement in his hearing and no symptoms related to his small residual perforation.  On examination, no effusion was present and there was a healthy appearing mucosa.  No medical records dated since February 25, 2011 show chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration, or with aural polyps.  The May 2012 VA examiner noted that he did not have aural polyps, active suppuration, effusion, or serous discharge.  Further, the July 2015 VA examiner stated that there was no evidence of aural polyps, facial nerve paralysis, or bone loss of the skull.  In addition, the July 2016 VA examiner noted that there were no signs or symptoms attributable to chronic ear infection, inflammation, or cholesteatoma.  The rating schedule does not permit a compensable rating for perforation of the tympanic membrane, and a higher evaluation for chronic suppurative otitis media is only available during suppuration or with aural polyps, which has not been present from February 25, 2011.  Further, there is no competent evidence of any vestibular problem associated with the Veteran's left ear disability.

The Board has also considered whether a separate rating would be appropriate for the tympanic membrane scarring related to the Veteran's tympanoplasty procedure.  Under the applicable rating criteria, the Veteran might conceivably be allowed a compensable separate rating for a scar related to a surgical procedure if it were noted to be large (specifically greater than 39 square centimeters in area), unstable, or painful.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2016).  However, the evidence, both lay and medical, contains no notation indicating that the Veteran's scars are painful, unstable, or collectively greater than 39 square centimeters in area.  See May 2012 VA examination; July 2015 VA examination.  Therefore, the Veteran is not entitled to a separate compensable rating for a surgical scar.

For the reasons set forth above, a rating of 10, but no higher, is warranted from July 5, 2010 through February 24, 2011; the preponderance of the evidence is against a finding that the Veteran's left ear chronic otitis media with perforated eardrum and left ear hearing loss warrants a compensable rating as of February 25, 2011.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.

Finally, with respect to the increased rating issue on appeal, the Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).



ORDER

From July 5, 2010 through February 24, 2011, a 10 percent rating, but no higher, for left ear chronic otitis media with perforated eardrum and left ear hearing loss is granted.

From February 25, 2011, a compensable rating for left ear chronic otitis media with perforated eardrum and left ear hearing loss is denied.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


